--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 



Exhibit 10.1.az





 








AGL RESOURCES INC.
EXCESS BENEFIT PLAN




































Amended and Restated
Effective January 1, 2009

 
 

--------------------------------------------------------------------------------

 

AGL RESOURCES INC.
EXCESS BENEFIT PLAN
 
Effective as of the 1st day of January 2009, AGL Resources Inc., a corporation
duly organized and existing under the laws of the State of Georgia (the
“Controlling Company”), hereby amends and restates the AGL Resources Inc. Excess
Benefit Plan (the “Plan”).
 
PURPOSE
 
A.           Goal.  The Controlling Company desires to provide its designated
key management and highly compensated employees (and those of its affiliated
companies that participate in the Plan) with retirement benefits in excess of
the limits permitted under the Pension Plan.
 
B.           History.  The Plan was originally adopted effective as of March 26,
1984, and was amended on January 8, 1996, and March 17, 1999.  Effective January
1, 2009, the Plan, as set forth in this document, is intended and should be
construed as a restatement and continuation of the Plan as previously in effect.
 
C.           Purpose.  The purpose of the Plan document is to set forth the
terms and conditions pursuant to which benefits are accrued and to describe the
nature and extent of the employees’ rights to the accrued benefits.
 
D.           Type of Plan.  The Plan constitutes an unfunded, nonqualified
deferred compensation plan that benefits certain designated employees who are
within a select group of key management or highly compensated employees.  It is
intended that this Plan comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended.
 
 
STATEMENT OF AGREEMENT
 
To amend and restate the Plan with the purposes and goals as hereinabove
described, the Controlling Company hereby sets forth the terms and provisions of
the Plan as follows:

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
                                                            Page
 
 
 
ARTICLE I DEFINITIONS

1.1          Accrued
Benefit                                                              1
1.2          Administrative
Committee                                                         1
1.3          Affiliate                                                                                            
1
1.4          Benefit Payment
Date                                                                                    
1 
1.5          Effective
Date                                                                                          
1
1.6          Eligible
Employee                                                                                 1
1.7          Key
Employee                                                                                          
1
1.8          Life Annuity with Ten Years
Certain                                                                           
2
1.9          Participant                                                                                        
2
1.10           Participating
Company                                                                                
2
1.11           Pension
Plan                                                                                         
2
1.12           Pension Plan
Benefit                                                                                   
2
1.13           Plan                                                                                         2
1.14           Plan
Year                                                                                       
2
1.15           Separate from Service or Separation from
Service                                                               2
    (a)         Leaves of
Absence                                                                              
2
    (b)         Status
Change                                                                                      
3
    (c)         Termination of
Employment                                                                         3
1.16           Trust or Trust
Agreement                                                                            3
1.17           Trustee                                                                                           
3
1.18           Trust
Fund                                                                                     
3
 
 
ARTICLE II
ELIGIBILITY                                                                                   
4

2.1          Eligibility                                                                                       4
    (a)         Participation Upon Effective
Date                                                                      4
    (b)         Participation After Effective
Date                                                                      4
2.2          Procedures for
Admissions                                                                                  
4
2.3          Cessation of
Eligibility                                                                               4
    (a)         Cessation of Eligible
Status                                                                        4
    (b)         Inactive Participant
Status                                                                         
4
2.4          Disability                                                                                       5
 
 
ARTICLE III ACCRUED
BENEFITS                                                                         
6

3.1          Determination of Accrued
Benefits                                                                             
6
3.2          Time of Calculation of Accrued
Benefits                                                                     6
3.3          Nonduplication of
Benefits                                                                            6
 
 
ARTICLE IV
VESTING                                                                                7

4.1          Time of
Vesting                                                                                   7
(a)         Time of
Vesting                                                                                   
7
(b)         Forfeiture Prior to
Vesting                                                                         
7
4.2          Combined Vested Benefits Are
Nonforfeitable                                                                  7
 

--------------------------------------------------------------------------------


 
ARTICLE V PAYMENT OF VESTED ACCRUED
BENEFITS                                                          8

5.1          General                                                                                             
8
5.2          Normal Retirement
Benefit                                                                             8
5.3          Early or Delayed Commencement of
Benefit                                                                   8
(a)         Early
Payment                                                                                8
(b)         Delayed
Payment                                                                                 
8
5.4          Payment of Benefits (other than Death
Benefits)                                                                      
8
(a)         Timing of Distribution of Accrued Benefit                          
                        8
(b)         Forms of
Payment                                                                                
9
(c)         Cash-Out Payment of
Benefit                                                                             
9
(d)         Cash
Payments                                                                                     
9
(e)         Calculation of
Benefit                                                                                  
9
5.5          Offset for Obligations to the Controlling
Company                                                                 10
5.6          Taxes                                                                                        10
(a)         Before Benefits Become
Payable                                                                      10
(b)         After Benefits Become
Payable                                                                       
10
5.7          Errors and Omissions in
Benefits                                                                        10
5.8          Payment
Acceleration                                                                                  
10
 
 
ARTICLE VI DEATH
BENEFITS                                                                          12

6.1          Death Benefit Prior to
Commencement                                                                      
12
(a)         Timing and
Amount                                                                            12
(b)         Form of Death
Benefits                                                                          12 
6.2          Death Benefit After
Commencement                                                                         
12
6.3          Forfeiture of Benefits At
Death                                                                          
12
 
 
ARTICLE VII
CLAIMS                                                                             
  14

7.1          Rights                                                                                       
14
7.2          Procedure                                                                                        
14
7.3          Appeal                                                                                             
14
7.4          Satisfaction of
Claims                                                                                    
15
 
 
ARTICLE VIII SOURCE OF
FUNDS                                                                         16

8.1          Source of
Funds                                                                                     
16
(a)         Allocation Among Participating
Companies                                                                    16
(b)         General
Creditors                                                                                 
16
8.2          Trust                                                                                         
16
(a)         Establishment                                                                                16
(b)         Distributions                                                                                 
16
(c)         Status of the
Trust                                                                                16
8.3          Funding Prohibited Under Certain
Circumstances                                                                    
17
 

--------------------------------------------------------------------------------


 
ARTICLE IX
ADMINISTRATION                                                                            
18

9.1          Action                                                                                              
18
9.2          Rights and Duties of the Administrative
Committee                                                                 18
9.3          Compensation, Indemnity and
Liability                                                                      
18
 
 
ARTICLE X AMENDMENT AND
TERMINATION                                                                20

10.1           Amendments                                                                                       
20
10.2           Termination or Freezing of
Plan                                                                        20
(a)         Freezing                                                                                        
20
(b)         Termination                                                                                 
20
 
 
ARTICLE XI
MISCELLANEOUS                                                                          21

11.1           Taxation                                                                                     
   21
11.2           No Employment
Contract                                                                                  
21
11.3           Headings                                                                                   
   21
11.4           Gender and
Number                                                                                    21
11.5           Assignment of
Benefits                                                                             21
11.6           Legally
Incompetent                                                                                  
21
11.7           Governing
Law                                                                                   
22





 
 

--------------------------------------------------------------------------------

 

ARTICLE I
 
DEFINITIONS
 


For purposes of the Plan, the following terms, when used with an initial capital
letter, shall have the meaning set forth below unless a different meaning
plainly is required by the context.  Capitalized terms not defined herein shall
have the meanings ascribed to them in the Pension Plan.


1.1 Accrued Benefit
 
 shall mean a monthly benefit (i) which a Participant has earned under the Plan
as of any date of reference, and (ii) which is more fully determined under
Article III.  To the extent a Participant’s Accrued Benefit is paid or expressed
as an annual benefit, such annual benefit payment shall be 12 times the
Participant’s monthly benefit.
 
1.2 Administrative Committee
 
 shall mean the Administrative Committee of the AGL Resources Inc. Retirement
Plan, or any other committee comprised of individuals appointed by the Board to
administer the Plan, all as provided in Article IX.  Individuals who are
management level Employees and/or Participants may serve as members of the
Administrative Committee.
 
1.3 Affiliate
 
 shall mean the Controlling Company and any other entity that is required to be
aggregated with the Controlling Company under Code Sections 414(b) or
(c).  Notwithstanding the foregoing, for purposes of determining whether a
Separation from Service has occurred, the term “Affiliate” shall include the
Controlling Company and all entities that would be treated as a single employer
with the Controlling Company under Code Sections 414(b) or (c), but substituting
“at least 50 percent” instead of “at least 80 percent” each place it appears in
applying such rules.
 
1.4 Benefit Payment Date
 
 shall mean, with respect to a Participant, Beneficiary, Surviving Spouse or
Joint Annuitant, (i) the first day of the first period for which payment of a
benefit under the Plan is scheduled to commence, in the case of a benefit
payable in the form of an annuity or installments, or (ii) the date of payment
for the benefit, in the case of a benefit payable in a single lump sum.
 
1.5 Effective Date
 
 of this restatement shall mean January 1, 2009.  The Plan was originally
effective as of March 26, 1984.
 
1.6 Eligible Employee
 
 shall mean an Employee of a Participating Company who is a member of a select
group of highly compensated or key management Employees of such Participating
Company and who is a participant in the Pension Plan.
 
1.7 Key Employee
 
 shall mean a Participant who meets the requirements to be considered a
“specified employee” as defined in Code Section 409A as of: (i) for a
Participant who Separates from Service on or after the first day of a calendar
year and before April 1 of such calendar year, the December 31 of the second
calendar year preceding the calendar year in which such Participant Separates
from Service; or (ii) for any other Participant, the preceding December 31.  For
purposes of identifying Key Employees, the Participant’s compensation shall mean
all of the items listed in Treasury Regulations Section 1.415(c)-2(b), excluding
all of the items listed in Treasury Regulations Section 1.415(c)-2(c).
 

--------------------------------------------------------------------------------


1.8 Life Annuity with Ten Years Certain
 
 shall mean a monthly benefit which shall be payable during the lifetime of the
Participant and shall, if the Participant dies within 10 years of his Benefit
Payment Date, continue to be paid to his Beneficiary for the balance of such
10-year period; provided, in the event of the death of the Beneficiary prior to
the expiration of the 10 year period, any remaining payments shall be made to
the estate of the Participant or the Beneficiary, whoever is last to survive.
 
1.9 Participant
 
 shall mean any person who has been admitted to, and has not been removed from,
participation in the Plan pursuant to the provisions of Article II.
 
1.10 Participating Company
 
 shall mean, as of the Effective Date, the Controlling Company and all
Affiliates that employ or employed an Employee who is a Participant in the Plan.
 
1.11 Pension Plan
 
 shall mean the AGL Resources Inc. Retirement Plan, a defined benefit plan
qualified under Code Section 401(a), as such plan may be amended from time to
time.
 
1.12 Pension Plan Benefit
 
 shall mean a Participant’s accrued benefit under the Pension Plan (including
any benefits already paid or in pay status).
 
1.13 Plan
 
 shall mean the AGL Resources Inc. Excess Benefit Plan, as contained herein and
all amendments hereto.  For tax purposes and purposes of Title I of ERISA, the
Plan is intended to be an unfunded, nonqualified deferred compensation plan
covering certain designated employees who are within a select group of key
management or highly compensated employees.
 
1.14 Plan Year
 
 shall mean the 12-consecutive-month period ending on December 31 of each year.
 
1.15 Separate from Service or Separation from Service
 
 shall mean that a Participant Separates from Service as defined in Code Section
409A and guidance issued thereunder with the Company and its
Affiliates.  Generally, a Participant Separates from Service if the Participant
dies, retires, or otherwise has a termination of employment with all Affiliates,
determined in accordance with the following:
 
(a) Leaves of Absence
 
.  The employment relationship is treated as continuing intact while the
Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six (6) months, or, if
longer, so long as the Participant retains a right to reemployment with an
Affiliate under an applicable statute or by contract.  A leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for an
Affiliate.  If the period of leave exceeds six (6) months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period.  Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a 29-month
period of absence shall be substituted for such six-month period.
 

--------------------------------------------------------------------------------


(b) Status Change
 
.  Generally, if a Participant performs services both as an employee and an
independent contractor, such Participant must Separate from Service both as an
employee, and as an independent contractor pursuant to standards set forth in
Treasury Regulations, to be treated as having a Separation from
Service.  However, if a Participant provides services to Affiliates as an
employee and as a member of a Board of Directors, the services provided as a
director are not taken into account in determining whether the Participant has a
Separation from Service as an employee for purposes of this Plan.
 
(c) Termination of Employment
 
.  Whether a termination of employment has occurred is determined based on
whether the facts and circumstances indicate that the Affiliates and the
Participant reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Participant
would perform after such date (whether as an employee or as an independent
contractor) would permanently decrease to no more than 30 percent of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to all Affiliates if the Participant has been providing services to
all Affiliates less than 36 months).  Facts and circumstances to be considered
in making this determination include, but are not limited to, whether the
Participant continues to be treated as an employee for other purposes (such as
continuation of salary and participation in employee benefit programs), whether
similarly situated service providers have been treated consistently, and whether
the Participant is permitted, and realistically available, to perform services
for other service recipients in the same line of business.  For periods during
which a Participant is on a paid bona fide leave of absence and has not
otherwise terminated employment as described in paragraph (a) above, for
purposes of this paragraph the Participant is treated as providing bona fide
services at a level equal to the level of services that the Participant would
have been required to perform to receive the compensation paid with respect to
such leave of absence.  Periods during which a Participant is on an unpaid bona
fide leave of absence and has not otherwise terminated employment are
disregarded for purposes of this paragraph (including for purposes of
determining the applicable 36-month (or shorter) period).
 
1.16 Trust or Trust Agreement
 
 shall mean the separate agreement or agreements between the Controlling Company
and the Trustee governing the creation of the Trust Fund, and all amendments
thereto, if any.
 
1.17 Trustee
 
 shall mean the party or parties so designated from time to time pursuant to the
terms of the Trust Agreement.
 
1.18 Trust Fund
 
 shall mean the total amount of cash and other property held by the Trustee (or
any nominee thereof) at any time under the Trust Agreement.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE II
 
ELIGIBILITY
 


2.1 Eligibility
 
.
 
(a) Participation Upon Effective Date
 
.  Each individual who is a Participant on the day immediately preceding the
Effective Date shall continue as a Participant in the Plan in accordance with
the terms of the Plan.
 
(b) Participation After Effective Date
 
.  An Eligible Employee shall become a Participant in the Plan, if and when:
 
(1) his compensation exceeds the limitations under Code Section 401(a)(17) on
compensation that may be taken into account under the Pension Plan, and/or
 
(2) his Pension Plan Benefit exceeds the maximum limitations set forth under
Code Section 415 under the Pension Plan.
 
2.2 Procedures for Admissions
 
.
 
The Administrative Committee may require a Participant to complete such forms
and provide such data in a timely manner, as the Administrative Committee may
determine it is sole discretion.  Such forms and data may include, without
limitation, the Eligible Employee’s acceptance of the terms and conditions of
the Plan.
 
2.3 Cessation of Eligibility
 
.
 
(a) Cessation of Eligible Status
 
.  Except as provided in Section 2.4 or unless the Controlling Company specifies
otherwise, an Employee shall cease active participation in the Plan if, as of
any day during a Plan Year, he ceases to satisfy the criteria which qualified
him as an Eligible Employee, in which case he shall not accrue any additional
benefit under the Plan.
 
(b) Inactive Participant Status
 
.  Even if his active participation in the Plan ends:
 
(1) An Employee who has a vested benefit shall remain an inactive Participant in
the Plan until the earlier of (A) the date the Participant receives the full
amount of his vested Accrued Benefit from the Plan (or forfeits such amount), or
(B) the date he again becomes an Eligible Employee and recommences active
participation in the Plan.
 
(2) A Participant who has no vested benefit under the Plan but who remains
employed by an Affiliate shall remain an inactive Participant in the Plan until
the date he ceases to be employed by all Affiliates at a time when he has no
vested benefit under the Plan.  If he remains employed by an Affiliate until his
benefit under the Plan vests, the status of his inactive participation shall be
determined under subsection (1) hereof.
 
(3) An Employee who has no vested benefit under the Plan and who ceases to be
employed by all Affiliates shall cease to be a Participant upon such cessation
of employment.
 

--------------------------------------------------------------------------------


2.4 Disability
 
.
 
If a Participant becomes Disabled and he is eligible to continue to receive
benefit accruals under the terms of the Pension Plan, he shall continue to be
treated as an active Participant under the Plan to the limited extent provided
in Section 3.2.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE III
 
ACCRUED BENEFITS
 


3.1 Determination of Accrued Benefits
 
.
 
A Participant’s Accrued Benefit as of any date of determination shall be a
monthly benefit expressed as a Life Annuity that is equal to:
 
(a)           The monthly benefit that would have been payable to the
Participant under the Pension Plan in the form of a Life Annuity if his benefit
under the Pension Plan were calculated without regard to the applicable limits
under Code Sections 415 and 401(a)(17); minus


(b)           The Pension Plan Benefit expressed in the form of a Life Annuity.


3.2 Time of Calculation of Accrued Benefits
 
.
 
The amounts under subsection 3.1 and any adjustments under Section 5.3 shall be
calculated at the time the Participant commences payment of benefits under this
Plan, and shall not be recalculated therafter.  A Participant who becomes
Disabled shall be eligible to accrue a Disability Benefit under the Plan during
the period that he is Disabled and is deemed to remain an active participant in
the Pension Plan, but only through the date of calculation of benefits
hereunder.
 
3.3 Nonduplication of Benefits
 
.
 
If a Participant becomes reemployed as an employee of an Affiliate after his
Benefit Payment Date, he shall continue to receive payment of his Accrued
Benefits from the Plan, but, at least until he again Separates from Service, the
amount of such payments shall not be increased by any benefits accrued following
his Benefit Payment Date.  In calculating a Participant’s Accrued Benefit at any
time after the Participant’s reemployment, his prior service and earnings shall
be taken into account regardless of whether a prior payment of benefits to the
Participant has been made under the Plan.  However, the Participant’s Accrued
Benefit after returning to service shall be reduced by the Actuarial Equivalent
of any Accrued Benefit that already became payable, so that the Participant
shall not receive a duplication of benefits under the Plan.  Any additional
benefits that accrue hereunder after the Participant’s original Benefit Payment
Date shall be treated as a separate benefit under the Plan and shall be
distributed in accordance with the terms of Article V.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE IV
 
VESTING
 


4.1 Time of Vesting
 
.
 
(a) Time of Vesting
 
.  Subject to Section 4.2 below, a Participant’s Accrued Benefit under the Plan
shall become vested and nonforfeitable on the date the Participant becomes
entitled to a vested benefit under the Pension Plan.
 
(b) Forfeiture Prior to Vesting
 
.  For all periods prior to the date a Participant becomes vested as provided in
Section 4.1, his benefit shall remain forfeitable.  Thus, if a Participant
terminates employment with all Affiliates for any reason prior to becoming
vested under the Plan, his benefit under the Plan shall be immediately
forfeited; provided, if such Participant is reemployed by any Affiliate, such
Participant’s benefit under the Plan shall be reinstated until such time as his
Accrued Benefit becomes nonforfeitable or he again forfeits his benefit by
terminating employment with all Affiliates prior to becoming vested.
 
4.2 Combined Vested Benefits Are Nonforfeitable
 
.
 
A Participant’s combined vested benefits under the Pension Plan and the Plan
generally shall not decrease after the Participant’s benefits under the Plan
become 100 percent vested; provided, the portion of the Participant’s vested
benefits payable under the Plan may decrease over time due to increases in
benefits under the Pension Plan.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE V
 
PAYMENT OF VESTED ACCRUED BENEFITS
 


5.1 General
 
.
 
A Participant’s vested Accrued Benefit shall be payable to him in the amount, at
the time and in the form determined in this Article V.  Notwithstanding anything
in this Article to the contrary, (i) benefits that began to be paid before
January 1, 2005, shall continue to be governed by the terms of the Plan in
effect before January 1, 2009; and (ii) benefits that began to be paid on or
after January 1, 2005, and before January 1, 2009, shall continue to be paid in
accordance with their terms consistent with the provisions of the Plan as in
effect before January 1, 2009, and in accordance with the transition rules under
Code Section 409A.
 
5.2 Normal Retirement Benefit
 
.
 
If payment of a Participant’s vested Accrued Benefit, for a reason other than
death, is to commence or be made as of his Normal Retirement Date, the amount of
his benefit payment(s) shall be equal to his vested Accrued Benefit determined
as of his Normal Retirement Date.
 
5.3 Early or Delayed Commencement of Benefit
 
.
 
(a) Early Payment
 
.  If payment of all or a portion of a Participant’s vested Accrued Benefit, for
a reason other than death, is to commence or be made on a Benefit Payment Date
that falls on or after his Early Retirement Date but before his Normal
Retirement Date, the amount of his benefit payment(s) with respect to such
Benefit Payment Date shall be equal to his vested Accrued Benefit determined
under Section 3.1 as of his Normal Retirement Date, reduced for early
commencement by reducing such Accrued Benefit in accordance with the early
retirement reduction factors set forth in the Pension Plan, for each whole or
partial month by which such Benefit Payment Date precedes his Normal Retirement
Date.
 
(b) Delayed Payment
 
.  If payment of all or a portion of a Participant’s vested Accrued Benefit, for
a reason other than death, is to commence or be made on a Benefit Payment Date
that falls after his Normal Retirement Date, the amount of his benefit
payment(s) with respect to such Benefit Payment Date shall be equal to his
vested Accrued Benefit determined under Section 3.1 as of the date benefits are
scheduled to commence.
 
5.4 Payment of Benefits (other than Death Benefits)
 
.
 
(a) Timing of Distribution of Accrued Benefit
 
.  A Participant’s Benefit Payment Date shall be the 30th day after the later of
the date the Participant Separates from Service or the date the Participant
reaches age 62.  Notwithstanding the foregoing, to the extent required by Code
Section 409A, with respect to a Participant who is a Key Employee on the date he
Separates from Service, no payment made on account of such Participant’s
Separation from Service shall be made within 6 months after the date the
Participant Separates from Service.  Any payments otherwise due during such
6-month period shall be accumulated and paid to the Employee on the first day of
the seventh month after the date of the Participant’s Separation from Service.
 

--------------------------------------------------------------------------------


(b) Forms of Payment
 
.
 
(1) Normal Form
 
.  If a Participant fails to timely elect a form of payment, his vested Accrued
Benefit payable as of any Benefit Payment Date shall be paid in the form of a
Life Annuity if the Participant does not have a Spouse on his Benefit Payment
Date, or in the form of a Joint and 50% Survivor Annuity with his Spouse as
Joint Annuitant if the Participant is married on his Benefit Payment Date.
 
(2) Optional Forms of Payments
 
.  A Participant may elect to have his vested Accrued Benefit paid in any of the
following forms of payment:
 
(A) Life Annuity;
 
(B) Joint and Survivor Annuity (25%, 50%, 75% or 100%); or
 
(C) Life Annuity with Ten Years Certain.
 
(c) Cash-Out Payment of Benefit
 
.
 
(1) Discretionary Cash-Out.  If at any time the benefit payable hereunder with
respect to a Participant has an Actuarial Equivalent single-sum value which is
less than or equal to the applicable dollar amount under Code Section
402(g)(1)(B), the Administrative Committee may elect, in its sole discretion, to
pay such benefit in an immediate single-sum payment.  For purposes of this
provision, any deferrals of compensation under any other nonqualified deferred
compensation plan maintained by a member of the Controlled Group that is not an
“account balance plan” shall be considered as part of the Participant’s Accrued
Benefit hereunder.  Any exercise of the Administrative Committee’s discretion
pursuant to this subsection shall be evidenced in writing no later than the date
of the distribution.
 
(2) Mandatory Cash-Out.  Notwithstanding anything in subsections (a) or (b) or a
Participant’s election to the contrary, if a Participant’s total vested Accrued
Benefit has an Actuarial Equivalent single-sum value less than $15,000 on the
date of the Participant’s Separation from Service, such Participant’s Accrued
Benefit shall be distributed in a single lump-sum payment 30 days after the date
of the Participant’s Separation from Service.
 
(3) 6-Month Delay.  Notwithstanding the foregoing, to the extent required by
Code Section 409A, with respect to a Participant who is a Key Employee on the
date he Separates from Service, no payment under this subsection made on account
of such Participant’s Separation from Service shall be made within 6 months
after the date the Participant Separates from Service.
 
(d) Cash Payments
 
.  All benefit payments hereunder shall be made in cash.
 
(e) Calculation of Benefit
 
.  The amount of any benefit paid under the Plan shall be calculated in the same
manner and using the same actuarial and other factors as apply under the Pension
Plan for the form selected.
 

--------------------------------------------------------------------------------


5.5 Offset for Obligations to the Controlling Company
 
.
 
Notwithstanding anything in the Plan to the contrary, if a Participant or
beneficiary has any outstanding obligation to any Affiliate (whether or not such
obligation is related to the Plan), the Administrative Committee may cause the
Accrued Benefit of such Participant or beneficiary to be reduced and offset by,
and to be applied to satisfy, the amount of such obligation; however, no such
offset will apply to the extent that such offset would constitute an
acceleration of the payment of benefits under the Plan, unless the following
requirements are met: (i) the debt owed to the Affiliate was incurred in the
ordinary course of the relationship between the Participant and the Affiliate,
(ii) the entire amount of offset to which this sentence applies in a single
taxable year does not exceed $5,000, and (iii) the offset must occur at the same
time and in the same amount as the debt otherwise would have been due and
collected from the Participant or beneficiary.
 
5.6 Taxes
 
.
 
(a) Before Benefits Become Payable
 
.  If the whole or any part of any Participant’s or beneficiary’s benefit
hereunder shall become subject to the FICA tax imposed under Code Sections 3101,
3121(a) and 3121(v)(2), or any state, local or foreign tax obligations, which
the Company shall be required to pay or withhold prior to the time the benefit
becomes payable hereunder, the Company shall have the full power and authority
to withhold and pay such tax, together with the related income taxes as
permitted under Code Section 409A, out of any monies or other property that the
Company holds for the account of the Participant or beneficiary whose interests
hereunder are so affected (including, without limitation, by reducing and
offsetting the Participant’s or beneficiary’s Accrued Benefit).
 
(b) After Benefits Become Payable
 
.  If the whole or any part of any Participant’s or beneficiary’s benefit
hereunder shall become subject to any estate, inheritance, income, employment or
other tax which the Participating Company shall be required to pay or withhold
at a time when benefits are payable under the Plan, the Participating Company
shall have the full power and authority to withhold and pay such tax out of any
monies or other property in its hand for the account of the Participant or
beneficiary whose interests hereunder are so affected (including, without
limitation, by reducing and offsetting the Participant’s or beneficiary’s
Accrued Benefit, but excluding, except as provided in the preceding subsection,
any Plan benefits that are not then payable).
 
5.7 Errors and Omissions in Benefits
 
.
 
If an error or omission is discovered in the computation of any benefit payable
to a Participant or beneficiary, the Administrative Committee, in its sole
discretion, may cause appropriate, equitable adjustments to be made as soon as
administratively practicable following the discovery of such error or omission,
subject to the restrictions of Code Section 409A.
 
5.8 Payment Acceleration
 
.
 
Except as permitted under Code Section 409A, no payment scheduled to be made
under this Article may be accelerated.  
 

--------------------------------------------------------------------------------


The Administrative Committee, in its sole discretion, may accelerate any payment
scheduled to be made under this Article in accordance with Code Section 409A
(for example, upon certain terminations of the Plan, qualified domestic
relations orders, payment upon income inclusion under Code Section 409A, limited
cashouts or to avoid certain conflicts of interest); provided, a Participant may
not elect whether his scheduled payment will be accelerated pursuant to this
sentence.
 


 

 
 

--------------------------------------------------------------------------------

 

ARTICLE VI
 
DEATH BENEFITS
 


6.1 Death Benefit Prior to Commencement
 
.
 
(a) Timing and Amount
 
.  If a Participant who has become vested in his Accrued Benefit dies before his
Benefit Payment Date, a death benefit shall be paid to his Surviving Spouse, if
any.  The Benefit Payment Date for such death benefit shall be the 30th day
after the date of the Participant’s death.  The amount of the death benefit that
his Surviving Spouse is entitled to receive shall be the Actuarial Equivalent
of:
 
(1) The monthly survivor benefit that would have been payable to the Surviving
Spouse under the Pension Plan if the Participant’s benefit under the Pension
Plan were calculated without regard to the applicable limits under Code Sections
415 and 401(a)(17); minus
 
(2) The monthly survivor benefit payable upon the Participant’s death before his
Benefit Commencement Date under the terms of the Pension Plan.
 
The amounts under subsections (1) and (2) shall be calculated at the time the
Surviving Spouse commences benefits under this Plan, and shall not be
recalculated thereafter.  If the Participant reached his Benefit Commencement
Date under the Pension Plan prior to his death, the amounts under subsections
(1) and (2) shall be calculated under the terms of the Pension Plan as if the
Surviving Spouse is entitled to such a preretirement survivor benefit under the
Pension Plan (i.e., by assuming that benefits under the Pension Plan had not
commenced).
 
(b) Form of Death Benefits
 
.  Subject to Section 5.4(c)(1), death benefits payable under this Section shall
be paid to the Participant’s Surviving Spouse in the form of a Life
Annuity.  Notwithstanding the foregoing, if the Surviving Spouse’s total benefit
has an Actuarial Equivalent single-sum value less than $15,000 on the date of
the Participant’s death, such benefit shall be distributed in a single lump-sum
payment 30 days after the date of the Participant’s death.
 
6.2 Death Benefit After Commencement
 
.
 
If a Participant dies after commencing payment of his vested Accrued Benefit,
the death benefit shall be the benefit (if any) payable in accordance with the
form of benefit in effect under Section 5.4.
 
6.3 Forfeiture of Benefits At Death
 
.
 
At the Participant’s death, the value of any portion of the Participant’s vested
Accrued Benefit not paid as a death benefit under this Article shall be
forfeited.  Upon
 

--------------------------------------------------------------------------------


the death of a Participant’s Surviving Spouse or Joint Annuitant after the
Participant’s death, the value of any portion of the Participant’s vested
Accrued Benefit that otherwise would have been used to make continuing survivor
annuity payments shall be forfeited.  If a Joint Annuitant to whom a survivor
annuity is payable dies prior to the commencement of the survivor annuity, no
survivor annuity payments shall be made.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE VII
 
CLAIMS
 


7.1 Rights
 
.
 
If a Participant or beneficiary has any grievance, complaint or claim concerning
any aspect of the operation or administration of the Plan, including but not
limited to claims for benefits (collectively referred to herein as “claim” or
“claims”), the claimant shall submit the claim in accordance with the procedures
set forth in this Article.  All such claims must be submitted within the
“applicable limitations period.”  The “applicable limitations period” shall be 2
years, beginning (i) in the case of any lump-sum payment, on the date on which
the payment was made, (ii) in the case of a periodic payment, the date of the
first in the series of payments, or (iii) for all other claims, on the date on
which the action complained of occurred.  Additionally, upon denial of an appeal
pursuant to Section 7.3 hereof, a Participant or beneficiary shall have 90 days
within which to bring suit against the Plan for any claim related to such denied
appeal; any such suit initiated after such 90-day period shall be precluded.
 
7.2 Procedure
 
.
 
Claims for benefits under the Plan may be filed with the Administrative
Committee on forms or in such other written documents as the Administrative
Committee may prescribe.  The Administrative Committee shall furnish to the
claimant written notice of the disposition of a claim within 90 days after the
application therefor is filed; provided, if special circumstances require an
extension of time for processing the claim, the Administrative Committee shall
furnish written notice of the extension to the claimant prior to the end of the
initial 90-day period, and such extension shall not exceed one additional,
consecutive 90-day period.  In the event the claim is denied, the notice of the
disposition of the claim shall provide the specific reasons for the denial,
citations of the pertinent provisions of the Plan, an explanation as to how the
claimant can perfect the claim and/or submit the claim for review (where
appropriate), and a statement of the claimant’s right to bring a civil action
under ERISA Section 502(a) following an adverse determination on review.
 
7.3 Appeal
 
.
 
Any Participant or beneficiary who has been denied a benefit shall be entitled,
upon request to the Administrative Committee, to appeal the denial of his
claim.  The claimant (or his duly authorized representative) may review
pertinent documents related to the Plan and in the Administrative Committee’s
possession in order to prepare the appeal.  The request for review, together
with a written statement of the claimant’s position, must be filed with the
Administrative Committee no later than 60 days after receipt of the written
notification of denial of a claim provided for in Section 7.2.  The
Administrative Committee’s decision shall be made within 60 days following the
filing of the request for review and shall be communicated in writing to the
claimant; provided, if special circumstances require an extension of time for
processing the appeal, the Administrative Committee shall furnish written notice
of the extension to the claimant prior to the end of the initial 60-day period,
and such extension shall not exceed one additional 60-day period.  If
unfavorable, the notice of the decision shall explain the reasons for denial,
indicate the provisions of the Plan or other documents used to arrive at the
decision and state the claimant’s right to bring a civil action under ERISA
Section 502(a).
 

--------------------------------------------------------------------------------


7.4 Satisfaction of Claims
 
.
 
Any payment to a Participant or beneficiary, all in accordance with the
provisions of the Plan, shall to the extent thereof be in full satisfaction of
all claims hereunder against the Administrative Committee and all Participating
Companies, any of whom may require such Participant or beneficiary as a
condition to such payment to execute a receipt and release therefor in such form
as shall be determined by the Administrative Committee or the Participating
Companies.  If receipt and release is required but the Participant or
beneficiary (as applicable) does not provide such receipt and release in a
timely enough manner to permit a timely distribution in accordance with the
general timing of distribution provisions in the Plan, such payment shall be
forfeited.
 



 
 

--------------------------------------------------------------------------------

 

ARTICLE VIII
 
SOURCE OF FUNDS
 


8.1 Source of Funds
 
.
 
(a) Allocation Among Participating Companies
 
.  The obligation to pay benefits hereunder shall be the obligation of the
Participating Companies whose Employees are Participants entitled to benefits
hereunder.  However, to the extent that funds placed in a Trust (as described in
8.2) and allocable to the benefits payable under the Plan are sufficient, the
Trust assets may be used to pay benefits under the Plan.  If such Trust assets
are not sufficient to pay all benefits due under the Plan, then the appropriate
Participating Company shall have the obligation, and the Participant or
beneficiary who is due such benefits shall look to such Participating Company to
provide such benefits.  Notwithstanding the foregoing, the Controlling Company
in its sole discretion shall have the authority to allocate the total liability
to pay benefits under the Plan among the Participating Companies in such manner
and amounts as it deems appropriate.
 
(b) General Creditors
 
.  Except to the extent provided from the Trust as described in this Article,
each of the Controlling Company and Participating Companies shall provide the
benefits described in the Plan and allocable to such entity pursuant to the
terms of subsection (a) hereof from its general assets.  The Controlling
Company’s and Participating Companies’ obligations to pay benefits under the
Plan constitute mere promises of the Controlling Company and the Participating
Companies to pay such benefits; and a Participant or beneficiary shall be and
remain no more than an unsecured, general creditor of the Controlling Company
and Participating Companies.
 
8.2 Trust
 
.
 
To the extent that the Controlling Company uses a Trust to fund benefits
hereunder, the following provisions shall apply:
 
(a) Establishment
 
.  To the extent determined by the Controlling Company, the Participating
Companies shall transfer to the Trustee the funds necessary to fund benefits
accrued hereunder to the Trustee to be held and administered by the Trustee
pursuant to the terms of the Trust Agreement.
 
(b) Distributions
 
.  Pursuant to the Trust Agreement, the Trustee shall make payments to Plan
Participants and beneficiaries in accordance with a payment schedule provided by
a Participating Company.  The Participating Company shall make provisions for
the reporting and withholding of any federal, state or local taxes that may be
required to be withheld with respect to the payment of benefits pursuant to the
terms of the Plan and shall pay amounts withheld to the appropriate taxing
authorities or determine that such amounts have been reported, withheld and paid
by the Participating Company.
 

--------------------------------------------------------------------------------


(c) Status of the Trust
 
.  No Participant or beneficiary shall have any interest in the assets held by
the Trust or in the general assets of the Participating Companies other than as
a general, unsecured creditor.  Accordingly, a Participating Company shall not
grant a security interest in the assets held by the Trust in favor of the
Participants, beneficiaries or any creditor.
 
8.3 Funding Prohibited Under Certain Circumstances
 
.
 
Notwithstanding anything in this Article to the contrary, no assets will be set
aside to fund benefits under the Plan if such setting aside would be treated as
a transfer of property under Code Section 83 pursuant to Code Section 409A(b).
 



 
 

--------------------------------------------------------------------------------

 

ARTICLE IX
 
ADMINISTRATION
 


9.1 Action
 
.
 
Action of the Administrative Committee may be taken with or without a meeting of
committee members; provided, action shall be taken only upon the vote or other
affirmative expression of a majority of the committee members qualified to vote
with respect to such action.  If a member of the committee is a Participant or
beneficiary, he shall not participate in any decision which solely affects his
own benefit under the Plan.  For purposes of administering the Plan, the
Administrative Committee shall choose a secretary who shall keep minutes of the
committee’s proceedings and all records and documents pertaining to the
administration of the Plan.  The secretary may execute any certificate or any
other written direction on behalf of the Administrative Committee.
 
9.2 Rights and Duties of the Administrative Committee
 
.
 
The Administrative Committee shall administer the Plan and shall have all the
powers necessary to accomplish that purpose, including (but not limited to) the
following:
 
(a)           To construe, interpret and administer the Plan;


(b)           To make determinations required by the Plan, and to maintain
records regarding Participants’ and beneficiaries’ benefits hereunder;


(c)           To compute and certify to the Participating Companies the amount
and kinds of benefits payable to Participants and beneficiaries, and to
determine the time and manner in which such benefits are to be paid;


(d)           To authorize all disbursements by the Participating Companies
pursuant to the Plan;


(e)           To maintain all the necessary records of the administration of the
Plan;


(f)           To make and publish such rules for the regulation of the Plan as
are not inconsistent with the terms hereof;


(g)           To have all powers elsewhere conferred upon it;


(h)           To appoint a Trustee hereunder (if applicable);


(i)           To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder; and


(j)           To hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan.


The Administrative Committee shall have the exclusive right to construe and
interpret the Plan, to decide all questions of eligibility for benefits and to
determine the amount of such benefits, and its decisions on such matters shall
be final and conclusive on all parties.
 

--------------------------------------------------------------------------------


9.3 Compensation, Indemnity and Liability
 
.
 
The Administrative Committee and its members shall serve as such without bond
and without compensation for services hereunder.  All expenses of the
Administrative Committee shall be paid by the Participating Companies.  No
member of the Administrative Committee shall be liable for any act or omission
of any other member of the Administrative Committee, nor for any act or omission
on his own part, except with regard to his own willful misconduct.  The
Participating Companies shall indemnify and hold harmless the Administrative
Committee and each member thereof against any and all expenses and liabilities,
including reasonable legal fees and expenses, arising out of his membership on
the Administrative Committee, excepting only expenses and liabilities arising
out of his own willful misconduct.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE X
 
AMENDMENT AND TERMINATION
 


10.1 Amendments
 
.
 
The Board or the Administrative Committee shall have the right, in its sole
discretion, to amend the Plan in whole or in part at any time and from time to
time; provided, any amendment that may materially increase costs under the Plan
or materially affect Participants’ benefits under the Plan must be approved by
the Board.  Any amendment shall be in writing and executed by a duly authorized
officer of the Controlling Company or a member of the Administrative
Committee.  An amendment to the Plan may modify its terms in any respect
whatsoever; provided, without the affected Participant’s written consent no
amendment may decrease the level of benefits which a Participant or beneficiary
would be entitled to receive under Article III, if he Separated from Service
with all Affiliates on the later of (i) the date such amendment is adopted, or
(ii) the date such amendment is effective.  All Participants and beneficiaries
shall be bound by such amendment.
 
10.2 Termination or Freezing of Plan
 
.
 
(a) Freezing
 
.  The Controlling Company, through action of the Board, reserves the right to
discontinue and freeze the Plan at any time, for any reason.
 
(b) Termination
 
.  The Controlling Company, through action of the Board, reserves the right to
discontinue and terminate the Plan at any time, for any reason, subject to the
restrictions provided under Code Section 409A.  If the Plan is terminated, such
termination shall not have the effect of decreasing the level of benefits which
a Participant would be entitled to receive under Article III, if he Separated
from Service with all Affiliates on the later of (i) the date the resolution to
terminate and discontinue the Plan is adopted, or (ii) the date the termination
and discontinuance is effective.  If the Plan is terminated, each Participant
shall become 100 percent vested in the Actuarial Equivalent of his Accrued
Benefit determined as of the date of such termination.  Such termination shall
be binding on all Participants and beneficiaries.
 



 
 

--------------------------------------------------------------------------------

 

ARTICLE XI                                
 
MISCELLANEOUS
 


11.1 Taxation
 
.
 
It is the intention of the Controlling Company that the benefits payable
hereunder shall not be deductible by the Participating Companies nor taxable for
federal income tax purposes to Participants or beneficiaries until such benefits
are paid by the Participating Companies, or the Trust, as the case may be, to
such Participants or beneficiaries.  Without limiting the foregoing, it is
intended that the Plan meet the requirements of Code Section 409A and the
Administrative Committee shall use its reasonable best efforts to interpret and
administer the Plan in accordance with such requirements.
 
11.2 No Employment Contract
 
.
 
Nothing herein contained is intended to be nor shall be construed as
constituting a contract or other arrangement between a Participating Company and
any Participant to the effect that the Participant will be employed by a
Participating Company for any specific period of time.
 
11.3 Headings
 
.
 
The headings of the various articles and sections in the Plan are solely for
convenience and shall not be relied upon in construing any provisions
hereof.  Any reference to a section shall refer to a section of the Plan unless
specified otherwise.
 
11.4 Gender and Number
 
.
 
Use of any gender in the Plan shall be deemed to include both genders when
appropriate, and use of the singular number shall be deemed to include the
plural when appropriate, and vice versa in each instance.
 
11.5 Assignment of Benefits
 
.
 
The right of a Participant or beneficiary to receive payments under the Plan
shall not be anticipated, alienated, sold, assigned, transferred, pledged,
encumbered, attached or garnished by creditors of such Participant or
beneficiary, except by will or by the laws of descent and distribution and then
only to the extent permitted under the terms of the Plan.  Notwithstanding the
foregoing, upon receipt of a valid qualified domestic relations order
(determined in accordance with the rules applicable to a tax-qualified
retirement plan under Code Section 401(a)) requiring the distribution of all or
a portion of a Participant’s Accrued Benefit to an alternate payee, the
Administrative Committee shall cause the Participating Companies to pay a
distribution to such alternate payee.
 
11.6 Legally Incompetent
 
.
 
The Administrative Committee, in its sole discretion, may direct that payment to
be made to an incompetent or disabled person, whether because of minority or
mental or physical disability, to the guardian of such person or to the person
having custody of such person, without further liability on the part of any
Affiliate for the amount of such payment to the person on whose account such
payment is made.
 

--------------------------------------------------------------------------------


11.7 Governing Law
 
.
 
The Plan shall be construed, administered and governed in all respects in
accordance with applicable federal law (including ERISA) and, to the extent not
preempted by federal law, in accordance with the laws of the State of
Georgia.  If any provisions of this instrument shall be held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof shall continue to be fully effective.
 


IN WITNESS WHEREOF, the Controlling Company has caused the Plan to be executed
by its duly authorized officer on the date written below.




AGL RESOURCES INC.




By:                                                                           


Name:                                                                           


Title:


December _______, 2008






 

 
 

--------------------------------------------------------------------------------

 
